Mb. Justice Lansoen
delivered a dissenting opinion as follows:
I am unable to concur in the opinions delivered by the majority of the court, and, because of the great importance of the case and the far-reaching effect of the questions decided, I deem it proper to express the-grounds of my dissent. I shall only discuss the effect' of the action of the two houses when quorums were-admittedly present in passing the bills over the governor’s veto, pretermitting the other questions made and discussed by counsel. So if it be conceded that, there was no quorum present in the house on April 3d, and that the journals so show, it still remains a conceded fact that the senate passed the bill when a. quorum was present in that body, and, upon a proper roll call, it received the votes of a majority of all the-*253members to which that house was entitled. Afterwards it was passed by the house when a quorum was present in that body, receiving on proper roll call the votes of a majority of all the members to which the house was entitled.
As I understand the opinion of the majority, it- was decided that the bill in question never became a law, notwithstanding it received the assent of both the house and the senate, for the reason that the two houses did not act in the sequence required by the constitution. Upon the passage of bills over the governor’s veto, the constitution (article 3, sec. 18) provides as follows:
“Every bill which may pass both houses of the general assembly, shall before it becomes a law, be presented to the governor for his signature. If he approve, he shall sign it, and the same shall become a law; but if he refuse to sign it, he shall return it with his objections thereto, in writing, to the house in which it originated; and said house shall cause said objections to be entered at large upon its journal, and proceed to reconsider the bill. If after such reconsideration, a majority of all the members elected to that house shall agree to pass the bill, notwithstanding the objections of the executive, it shall be sent, with said objections, to the other house, by which it shall be likewise reconsidered. If approved by a majority of the whole number elected to that house, it shall become a law. The votes of both houses shall be determined by yeas and nays, and the names of all members voting for or *254against the bill shall be entered npon the journals of their respective houses.”
It should be observed that the foregoing provision of the constitution has for its object the passage of bills over the veto of the governor, and states in what event a vetoed bill shall become a law. All of the requirements of the constitution in respect thereto have been met by the action of, the two houses except that the senate reconsidered the bill and passed it over the veto before it was legally reconsidered and passed in the house.
The governor has no power to defeat legislation. Under the constitutions of 1796 and 1834 he did not have power to even check legislation because the veto was entirely withheld from him. His right of veto originated in our present constitution, and section 18, art. 3, above quoted, relating to the passage of bills over the governor’s veto, and the veto itself, are manifestly modeled from section 7 of article 1 of the constitution of the United States with the very important difference that our constitution permits bills to be passed over the veto of the governor by the same number of votes and the votes of the same members who are empowered to pass it originally. In other respects, the language of the two instruments on this subject is strikingly similar. The purpose of these provisions of the constitution manifestly is to require the general assembly to reconsider the proposed legislation upon the objection presented to it by the governor. The governor is authorized to counsel and advise the ma*255jority of the legislature, but he cannot defeat their will. He represents a majority of all the voters of the State acting en masse. A majority of the members-of the legislature may or may not represent the will of a majority of all the voters of the State, but they do represent a majority of the majorities of certain subdivisions of the State composing the counties and the floterial and senatorial districts from which the-members are chosen. So when an issue is joined upon the passage of a bill between the governor opposed and the general assembly in favor of such passage, the-constitution requires the general assembly to reconsider the bill in the light of the governor’s objections.
From these considerations, I think there can be no-doubt but that the meaning and purpose of these provisions of the constitution are to compel the general, assembly to receive counsel from the governor and reconsider the bill in view of his specific objections. The procedure by which the reconsideration is to be-had and the sequence in which the two houses are to act are merely means to the chief end in view. These purposes of the constitution, and especially the fact that the governor has no power to defeat legislation, should be borne constantly in mind in determining the legal existence of the bill under consideration. This is true because the final question to be decided is whether the-governor’s veto has defeated this legislation. It inevitably comes to this because the two houses passed the bill and transmitted it to the governor and he vetoed. and returned it to the house of its origin. Both-*256houses have since reconsidered it in the light of his objections with quorums present and have passed it over the veto by requisite majorities.
The power of the legislature to enact laws and the absence of power in the governor to defeat laws are emphasized here to show that each one of those departments has exercised the full power belonging to it in respect to this bill, and therefore the power of both has been exhausted in the effort upon the one hand to enact the law and upon the other to defeat it.
The balance of the powers given to the different departments of government must be rigidly maintained. It is the duty of this court in construing the constitution to require a strict adherence of each department of government to the sphere of action assigned to it by that instrument. A construction cannot be given it which would enable one department to exercise a power not conferred or that would enable it to defeat the exercise of a power by another department which is conferred.
If the action of the two houses has failed to result in the constitutional enactment of the bill, it must be because of a failure to observe some sequence in their action made necessary by the constitution. The general assembly had the power to pass the bill. It also had the purpose to do so. The objection taken to the validity of its action is not to its power to do the thing attempted, but to the manner, form, and time in which the thing was done. So it is not a question of the power of the legislature to do it, but the mode of pro-*257cechire by which it attempted to exercise its admitted power. A distinction has always been taken in the construction of the constitution between power and procedure. I believe it has never been held before that an admitted power to do a thing has been defeated by a mere failure to comply with the exact order of. sequence in which it was to be done. No cases are cited for such a holding, and there are numerous cases in our own reports which are to the contrary. The fundamental difference between power and procedure is thus admirably, stated on the brief of learned counsel for appellants:
‘ ‘ This purely American idea, of the courts standing as the final guardians of the constitution, is the crowning glory and excellence of the American system of government, state and national; and yet this system, wise and beneficent as it is, could not endure for a day without a constant recognition of the fundamental difference between power and procedure. If every lapse in the mode or manner of action by the agents of government within the legitimate spheres of their powers operated to defeat such action, the system would lose all efficiency and fall of its own weight — the people would not endure it.
£‘And, on the other hand, if the same liberality which it is necessary to indulge for practical purposes with respect to the mode and manner of doing things were extended also to the powers and their limitations, then indeed would the constitution become a dead letter, *258and every agent of government be invested with a discretion to do not only as be pleased, bnt what be pleased; and tbe whole government become at once, not a government of law, bnt a government of men. Tbrongbont tbe whole system, tbe snbstance is ever and always to be exalted over mere form.
“And so tbe courts, from tbe beginning, in.dealing with both constitutions and statutes, have been found' constantly recognizing this fundamental distinction between power and tbe mode of its exercise; treating certain provisions as mandatory, and others as directory; certain things as matters of substance and other things as matters of form.”
Tbe language of tbe constitution pointing out tbe procedure of tbe two bouses in passing bills over tbe governor’s veto is positive and not negative. It is:
“If be refuse to sign it, he shall return it with bis objections thereto, in writing to tbe bouse in which it originated; and said bouse shall cause said objections to be entered at large upon its journal and proceed to reconsider tbe bill. If, after such reconsideration, a majority of all tbe members elected to that bouse shall agree to pass tbe bill, notwithstanding tbe objections of tbe executive, it shall be sent with said objections 'to the other bouse by which it shall be likewise reconsidered.' If approved by a majority of tbe whole number elected to that bouse, it shall become a law.”
It is sought- to construe this language ás though it read: ‘ ‘ Tbe bouse in which a bill originates shall retain exclusive custody of it when vetoed by the govern- *259or and returned to it by him, and shall not send it with the governor’s objections to the other house until it reconsiders it. And such hill shall not he reconsidered in the other house until it is finally disposed of in the house of its origin.”
It is apparent upon the slightest consideration that no such negative words are found in the constitution. The prohibition against the senate acting in advance of legal action upon the part of the house is found by. inference only. The majority have concluded that because the constitution says that “if after such reconsideration,” it shall be passed by the house of its origin, “it shall he sent with said objections to the other house by which it shall he likewise reconsidered,” therefore the bill did not become a law because this is-in effect a command to the senate forbidding it to act upon the bill unless a quorum were present in the house when that body reconsidered the bill. Carried to its logical conclusion,-the majority opinion must also hold that if the house should have passed the bill with a quorum present, but had failed to cause the governor’s objections to be entered at large upon its journal, that the senate would not be authorized to reconsider the bill upon receiving it from the house, and its action in 1 such event would-be void. I think there are two funda-' mental errors in this position. The first is in requiring the senate to sit in judgment upon the validity of the proceedings of the house as a condition precedent' to its right to reconsider the bill. The second is in drawing an inference from a mere form of procedure ■ *260which has for its inevitable effect the defeat of the main objects and purposes for which this clause of the constitution was written. On the first point I can' only reply to the holding of the majority by saying that I have never before heard of any case which held that one branch of a legislative body either could or should undertake to determine, or in any manner sit in judgment upon the validity of the action of the other branch. It is true that we have cases in which' this court has looked to the journals of both the senate and the house to determine whether a given measure had been constitutionally enacted. But we have no case in which the court has looked to the journal of one house for the purpose of determining that the other house had acted unconstitutionally. The validity of 'the action of each house must be measured solely and alone by its journals. The constitution expressly provides that each house of the general assembly shall keep its journal and shall have all the powers necessary to a branch of the legislature of a free State.
Upon the second point there are numerous authorities which hold that positive words in a constitution will not be given a negative meaning when such a construction would destroy some of the most important objects for which the power was created. Cohans v. Virginia, 6 Wheat., 395, 5 L. Ed., 257. The case cited was brought to the supreme court of the United States on a writ of error to the quarterly sessions court of the borough of Norfolk. It was maintained that the supreme court had no appellate jurisdiction of any suit *261to which a state was party; that the affirmative words of the constitution conferring upon that court original jurisdiction of such suits were exclusive in their operation and denied to the court appellate jurisdiction of these suits. The court said:
“But although the absence of negative words will not authorize the legislature to disregard the distribution of the power previously granted, their absence will justify a sound construction of the whole article, so as to give every part its intended effect. It is admitted that-‘affirmative words are often, in their operation, negative of other objects than those affirmed,’ and that where ‘a negative or exclusive sense must be given to them, or they have no operation at all,’ they must receive that negative or exclusive sense. But where they have full operation without it, where it would destroy some of the most important objects for which the power was created, then, we think, affirmative words ought not to be construed negatively.
“It is, we think, apparent, that to give this distributive clause the interpretation contended for, to give to its affirmative words a negative operation, in every possible case, would, in some instances, defeat the obvious intention of the article. Such an interpretation would not consist with those rules which, from time immemorial, have guided courts, in their construction of instruments brought under their consideration. It must therefore be discarded. Every part of the article must be taken into view, and that construction adopted which will consist with its words and promote its gen*262eral intention. The conrt may imply a negative from affirmative words, where the implication promotes, not where it defeats, the intention. ’ ’
Cohans v. Virginia, supra, applied a familiar and generally accepted rule of constrnction laid down almost universally by writers on constitutional law, but of course stated in different terms by many of them. The rule was stated by this court in the case of Prescott v. Duncan, 126 Tenn., 130, 148 S. W., 234, as follows :
“Powers conferred, as well as restraints upon inherent power, may be supported by such implications as are necessary to give effect to the intent of the people in conferring the one or setting the bounds of restraint upon the other. . . .
“No implication of intention with respect to one part of the instrument can be justified which does violence to a plainly expressed intention to be found in another part. . . . Necessary implications may be made, but unnecessary ones, however probable or plausible, cannot. And the necessity for the implication must be found in the constitution.”
The implication with respect to the procedure of the two houses drawn by the majority is' not to support the exercise of a power conferred on them, but it is an implication to defeat the exercise of a power plainly created. Omitting the words in the constitution which prescribe the procedure of the two houses, it clearly appears that if they reconsider the bill in the light of the governor’s objections, and take the yeas and nays *263and a majority of all the members elected to each house shall agree to pass the bill, notwithstanding the objections of the executive, “it shall become a law.”
I think it clear that the jurisdiction of either house to pass a bill must arise from the introduction of the bill by a member thereof, or by receipt of it from the other house with a prima facie showing that the bill has been passed by the house of origin. But the same bill may be introduced in both houses simultaneously, and they may consider it concurrently on the first and second readings; and a bill so considered and passed by one house on its first, second, and third readings and sent by it to the other house, where it has been passed on two readings and there substituted and passed a third time, is a law. Archibald v. Clark, 112 Tenn., 533, 82 S. W., 310. And in Railroad v. Memphis, 126 Tenn., 292, 148 S. W., 662, 41 L. R. A. (N. S.), 828, Ann. Cas., 1913E, 153, a bill was held to have been constitutionally enacted which was passed by the house on two separate readings, and was then referred to a committee. The committee substituted another bill for the original bill, the body of which was essentially different from the original; the title remaining the same. Upon recommendation of the committee, the house passed the substituted bill upon its third and final reading, treating the passage of the original bill upon its two separate readings as sufficient to make the final passage of the substituted bill a passage upon its third reading. It was then sent to the senate, and there passed upon three separate readings.
*264The holdings just referred to were made, notwithstanding’ the procedure in such matters pointed out by the constitution, section 18 of article 2, is that “every hill shall he read once, on three different days, and he passed each time in the house where it originated, before transmission to the other house. These cases are in absolute conflict with the holding of the majority. Neither the bill considered in Archibald v. Clark, supra, nor the one in Railroad v. Memphis, supra, was read once on three different days in the house of its origin before it was transmitted to the other house. Still the bills were read three times in each house on three different days, and the cases cited hold, in effect, that this is a reasonable and'substantial compliance with the procedure of the constitution, and that is all that ought to be required.
These cases show that this court has never strictly construed the requirements of the constitution as to matters of procedure, and has always regarded the substance of the requirement rather than its form. The main objects and purposes of these provisions are to secure a reading and a consideration of the questions of legislation, rather than a particular order or sequence in which the houses are to act. They also show that this court has never considered the presence of the identical paper on which a bill is written as necessary to the power of either house to act upon the legislative proposition embodied in the measure.
. After the house assumed to pass the bill over the governor’s veto, bn April 3d, it ordered the bill to be *265transmitted to the senate for its reconsideration. The clerk of the house appeared at the bar of the senate and said:
“I am directed by the house by motion to transmit to the senate- House Bill No. 759, to amend the election laws, as having passed the house, the objection or veto of the executive to the contrary notwithstanding.”
After receiving this message, the senate, with a quorum present, reconsidered the bill in the light of the governor’s objections and passed it over the veto by the requisite majority. It is held by the majority that this action of the senate was void because a quorum was not present in the house when that body attempted to pass the bill over the veto. I do not understand the opinion of the majority to expressly say that the senate must determine the validity of the- action of the house in such cases before it is authorized to enter upon a reconsideration of the bill, but, whether stated in terms or not, this is the necessary result of the conclusion reached. This, of course, leaves out of consideration a principle of universal application in governments like ours, which is that each house acts separately upon the passage of laws, and independently of the other. Indeed, that is the sole purpose of dividing the general assembly into two branches. It is to secure separate, distinct, and independent action in each branch, that such a division is made. Each house for the same reason is required to keep its own journal. The constitution requires each house to select its own speaker, clerks, and other officials. If either *266house fails in some constitutional particular to properly enact a law, the law is just as invalid as if both houses should fail in the same particular. However, this does not mean that the two houses shall act jointly, or that the validity of the action of one must depend upon the validity of the action of the other. It only means that they must both concur' in the constitutional sense in the passage of a measure before it can become a law.
So I think when the senate received House Bill No. 759 from the clerk of the house with the statement from him that the house had passed it over the governor’s veto and had directed him to transmit the bill to the senate, it had a right to enter upon its reconsideration. The senate is not compelled to go beyond this apparent showing of legal action on the part of the house before it can act. It is not required, and it has no power, to determine the presence of a quorum in the house. The house was in session and transmitted the hill to the senate with a certificate from the proper officials that the hill had been reconsidered and passed. Literally, the bill (paper) was “sent” to the senate by the house, and it was its duty as “the other house” to reconsider it. The house claimed to have legally reconsidered the bill. It turns out by our adjudication in this case that this was not true.
But in what possible view can this affect the action of the senate? Its action must be adjudged from its own journal. Its journal shows that it properly and *267legally received the bill from the house, and that it reconsidered and passed it as the constitution requires.
What is said by the majority upon the dangers of holding any provision of the constitution to he directory, and the references made to the warnings of great political and constitutional writers might be all right in a case to which they had application; hut, without deciding this, I can safely appeal from the dicta of the constitutional and political writers referred to in the opinion of the chief justice to a solemn decision of this court in the case of Telegraph Co. v. Nashville, 118 Tenn., 1, 101 S. W., 770, 11 Ann. Cas., 824, in which it was held that a plain and unambiguous direction of the constitution is directory and not mandatory. The opinion appears to have been rendered by a unanimous court, hut Brother Shields says in State v. Burrow, 119 Tenn., 376, 104 S. W., 526, 14 Ann. Cas., 809, that he did not concur.
In the case of Burrow, the court was considering a constitutional objection to the enactment of the Pen-dleton Bill, which it was claimed violated section 20 of article 2, providing “the style of the laws of this State shall he ‘Be it enacted by the general assembly of the State of Tennessee.’ ” The act assailed was styled “Be it enacted by the general assembly of Tennessee,” omitting the words “the State of.” Much is said in this opinion against holding any provision of the constitution directory, and the court held in that case that the clause under consideration was mandatory, hut it also held that the assailed act was valid, *268because, although, the words used in styling the act. were not the same as those prescribed by this mandatory provision of the constitution, still they meant the same thing and the law was good. This case is authority against the holding of the majority. Its real meaning can only be that the constitution should re-1 ceive a reasonable and sensible construction in matters of form and procedure, so as to uphold and sustain the power to enact laws conferred upon the general assembly. The clause must be held mandatory because i't canot be given any effect, and would be entirely defeated if construed otherwise.. Cohans v. Virginia, supra. In the opinion of the chief justice it is held that if the house of origin can constitutionally transmit a bill after veto to the other house before acting on it itself, with equal reason the governor may in his discretion transmit a senate bill with his veto to the house or a house bill to the senate, and from this conclusion many things are supposed to- result which the framers of the constitution did not contemplate.
After sketching the order of sequence provided by the constitution, and concluding that it must be literally observed by the two houses, it is said with the confidence of conclusiveness that, “If one part is directory, all parts are.” This opinion also supposes that the framers of the constitution had in mind the preservation of the ardor and zeal of the members of the legislature. I think both, assumptions are erroneous. There is a reason found in the constitution for requiring the governor to return a vetoed bill to the *269house in which it originated. The reason is that the constitution does not require the governor to either sign or veto a bill. If he holds it for more than five days without signifying either his approval or disapproval, it shall become a law. Therefore it is not only proper, but it is necessary in order to preserve the genealogy of a bill, that the governor should be required to return it to the house in which it originated if he disapproves it. If it should be returned to the other house, the history of the bill could not'be obtained from an inspection of the journal of that house. So I think there is a clear distinction found in the constitution itself, and imbedded there for the purpose of preserving the power of veto conferred upon the governor, between the requirement that he shall return vetoed bills to the house in which it originated and the supposed requirement as to the sequence in which the two houses shall act.
And as to the other supposed purposes of the constitution — that is, the preservation of the zeal and ardor of legislators — I must concede to it the virtue of originality. It had always supposed before that State constitutions were made for the sole purpose of curbing and abating, not only the zeal, but the power, of legislators.
Now I do not say that the procedure under consideration prescribed by the constitution is directory, but I do say it should receive a reasonable construction so as to preserve and not to defeat the undoubted powers of the general assembly to which it relates. The sen*270ate liad the unquestioned right, and it was its plain duty, to receive the hill from the clerk of the house and reconsider it as having been “sent” to it by the house. The right of the senate to enter upon a reconsideration of the bill cannot be assimilated to an appeal from an inferior to a superior court. Its right to act did not depend upon the legality of the action of the house, hut upon the bill being sent to it by the house with a claim of legal action against the veto. The transmission of the hill from the house to the senate is not jurisdictional, but is procedural. The bill — that is, the proposition of legislation, and not the paper upon which it was written — was pending before both houses after it was vetoed by the governor until it was finally disposed of. It was far advanced on the way of becoming a law before it was transmitted to the governor. Had he signed it, it would have become-a law. But when he vetoed it, the only effect upon the passage of the bill which his veto could have under the constitution was to require a reconsideration of it in both houses. This opened up the whole question in both houses and made it pending before them, and it remained a question of undisposed-of legislation until one of the houses legally acted unfavorably, or until both houses legally passed it over the veto, or until the general assembly adjourned sine die. Therefore I think it is but fair to say that the senate had authority to reconsider the bill and pass it over the veto. If this is true, of course the hill was a law, in so far as the action of the senate was necessary to make it so. But *271at this time the house had not constitutionally reconsidered the hill and passed it over the governor’s veto, but later, and on June 21st, the house did reconsider the bill in such manner that we all agree was valid, and therefore it is my opinion that House Bill No. 759 is a valid law.
The only right which the governor can insist upon in respect of his veto is the right to have the hill reconsidered in connection with his objections by a legally constituted house with a quorum present. The time,the order, the sequence of the action of the two houses are not of the governor’s right.
This case legalizes the filibuster. As its results are upheld and apparently approved by the court of last resort, it will become the trick of the politician and the resort of the spoilsman. It is most doubtful if a time will come within our generation when a combination of spoilsmen, special interests, and petty political bosses cannot he made which can muster votes enough in one house or the other to break a quorum. Under the holding of the majority, when that event occurs, all that is necessary to thwart the majority will is to defeat the sequence of action in the two houses. So the framers of our constitution, instead of establishing a government in perpetuity with a system of checks and balances, have embodied in that instrument the germs of its own destruction, and have placed it within the power of a minority in the government to destroy organized society and inaugurate a reign of anarchy. In the face of threats which could be made by *272designing men, although a minority, when entrenched behind the power which this decision gives them, it is not difficult to imagine that a majority of the people’s representatives must either cease to act or act-in obedience to the demands of the minority, however wicked and selfish they may he.
Justice Green and myself also dissent from the holding that Reiehman was not validly elected successor to Stratton. Without elaborating our views, we think this feature of the case falls directly within, and is controlled by, Williams v. State, 6 Lea, 549. The majority have not in terms overruled this case, hut I think in frankness they should do so. They do not follow it.